         Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 1 of 31



 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Jason W. Wolff (CA SBN 215819) wolff@fr.com
     John-Paul Fryckman (CA SBN 317591) fryckman@fr.com
 3   K. Nicole Williams (CA291900) nwilliams@fr.com
     FISH & RICHARDSON P.C.
 4   12860 El Camino Real, Suite 400
     San Diego, CA 92130
 5   Telephone: (858) 678-5070 / Fax: (858) 678-5099

 6   Proshanto Mukherji (Pro Hac Vice) mukherji@fr.com
     FISH & RICHARDSON P.C.
 7   One Marina Park Drive
     Boston, MA 02210
 8   Phone: (617) 542-5070/ Fax: (617) 542-5906

 9   Robert Courtney (CA SNB 248392) courtney@fr.com
     FISH & RICHARDSON P.C.
10   3200 RBC Plaza
     60 South Sixth Street
11   Minneapolis, MN 55402
     Phone: (612) 335-5070 / Fax: (612) 288-9696
12
     Attorneys for Plaintiff
13   FINJAN LLC
14
                                   UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16
                                         (SAN JOSE DIVISION)
17
18    FINJAN LLC, a Delaware Limited Liability     Case No. 5:17-cv-04467-BLF (VKD)
      Company,
19                                                 PLAINTIFF FINJAN LLC’S
20                   Plaintiff,                    OPPOSITION TO DEFENDANT
                                                   SONICWALL INC.’S MOTION FOR
21           v.                                    PARTIAL SUMMARY JUDGMENT

22    SONICWALL INC., a Delaware Corporation,      Date: January 14, 2021
                                                   Time: 9:00 AM
23                   Defendant.                    Judge: Hon. Beth Labson Freeman
24                                                 Dept: Courtroom 3, Fifth Floor

25
26             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
27
28

                                                                Case No. 5:17-cv-04467-BLF (VKD)
                                                         FINJAN’S OPPOSITION TO SONICWALL’S
                                                     MOTION FOR PARTIAL SUMMARY JUDGMENT
            Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 2 of 31




 1                                                 TABLE OF CONTENTS
 2   I.       INFRINGEMENT OF THE ’154 PATENT ...................................................................... 1
 3            A.      Application of the Claims to URL Rewrite ............................................................ 2
              B.      Remote Creation of the First Function ................................................................... 4
 4
     II.      INFRINGEMENT OF THE ’844, ’494, AND ’926 PATENTS BASED ON CAPTURE
 5            ATP IN COMBINATION WITH ESA ............................................................................. 4
 6   III.     SONICWALL GATEWAYS “RECEIVE” DOWNLOADABLES .................................... 6
     IV.      INFRINGEMENT OF THE ’633 AND ’822 PATENTS ................................................... 9
 7
     V.       INFRINGEMENT OF THE ’305 AND ’408 PATENTS BASED ON CAPTURE ATP IN
 8            COMBINATION WITH GATEWAYS AND ESA ........................................................... 9
 9   VI.      INFRINGEMENT OF THE ’926 PATENT .....................................................................11
              A.      Capture ATP Sends Downloadable Files to Destination Computers ......................12
10
              B.      Capture ATP also Sends Representations of Security Profile Data ........................13
11            C.      Capture ATP Sends Information Using Transport Protocols and a Transmitter
                      Coupled to a Receiver ..........................................................................................14
12
              D.      Doctrine of Equivalents ........................................................................................15
13   VII.     INFRINGEMENT OF THE ’305 PATENT .....................................................................15
14            A.      Factual Disputes Exist Regarding the ’305 Patent .................................................15
15   VIII.    THE COURT SHOULD DENY SONICWALL’S MOTION AS TO DAMAGES ...........18
              A.      Ample Evidence Supports a Royalty on Overseas Business Because the Business
16                    Arose from Domestic Infringement ......................................................................18
17            B.      There Is More Than Enough Evidence to Establish Actual Notice of Finjan’s
                      Patents on the Dates Cited in Finjan’s Expert Reports...........................................21
18
                      1.        The Evidence Demonstrates Actual Notice as to the ’822, ’968, ’780, and
19                              ’844 Patents ..............................................................................................21
                      2.        The Evidence Further Demonstrates Actual Notice as to the ’926 Patent
20
                                During the 2014–2017 Licensing Discussions ...........................................25
21
22
23
24
25
26
27
28
                                                                        i               Case No. 5:17-cv-04467-BLF (VKD)
                                                                                 FINJAN’S OPPOSITION TO SONICWALL’S
                                                                             MOTION FOR PARTIAL SUMMARY JUDGMENT
           Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 3 of 31




 1                                                   TABLE OF AUTHORITIES
 2                                                                                                                                    Page(s)
 3   Cases
 4   01 Communique Lab., Inc. v. LogMeIn, Inc.,
 5      687 F.3d 1292 (Fed. Cir. 2012) ........................................................................................... 11

 6   AFG Industries, Inc. v. Cardinal IG Co., Inc.,
       375 F.3d 1367 (Fed. Cir. 2004) ................................................................................ 12, 17, 18
 7
     Amsted Indus. Inc. v. Buckeye Steel Castings Co.,
 8     24 F.3d 178 (Fed. Cir. 1994) .......................................................................................... 22, 24
 9   Apple, Inc. v. Samsung Elecs. Co.,
10      No. 12-CV-00630-LHK, 2014 WL 252045 (N.D. Cal. Jan. 21, 2014) ................................. 10

11   Armstrong v. Motorola, Inc.,
        374 F.2d 764 (7th Cir. 1967) ............................................................................................... 22
12
     Baldwin Graphic Sys. v. Siebert,
13      512 F.3d 1338 (Fed. Cir. 2008) ........................................................................................9, 10
14   Bettcher Indus., Inc. v. Bunzl USA, Inc.,
         661 F.3d 629 (Fed. Cir. 2011) ............................................................................................... 9
15
16   CNET Networks, Inc. v. Etilize, Inc.,
       528 F. Supp. 2d 985 (N.D. Cal. 2007) ................................................................................. 21
17
     Convolve v. Compaq Comp. Corp.,
18      812 F.3d 1313 (Fed. Cir. 2016) ............................................................................................. 9
19   Depuy Spine, Inc. v. Medtronic Sofamor Danek, Inc.,
        469 F.3d 1005 (Fed. Cir. 2006) ........................................................................................... 18
20
     Dunlap v. Schofield,
21
        152 U.S. 244 ....................................................................................................................... 22
22
     Finjan, Inc. v. Secure Computing Corp.,
23      626 F.3d 1197 (Fed. Cir. 2010) ........................................................................................... 21

24   Free Motion Fitness, Inc. v. Cybex Int'l,
        423 F.3d 1343 (Fed. Cir. 2005) ........................................................................................... 10
25
     Funai Elec. Co. v. Daewoo Elecs. Corp.,
26      616 F.3d 1357 (Fed. Cir. 2010) ........................................................................................... 23
27
     Good Tech. Corp. v. MobileIron, Inc.,
28      No. 5:12-CV-05826-PSG, 2015 WL 4040416 (N.D. Cal. July 1, 2015) ............................. 1, 8

                                                                            ii               Case No. 5:17-cv-04467-BLF (VKD)
                                                                                      FINJAN’S OPPOSITION TO SONICWALL’S
                                                                                  MOTION FOR PARTIAL SUMMARY JUDGMENT
           Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 4 of 31




 1   Interactive Pictures Corp. v. Infinite Pictures, Inc.,
         274 F.3d 1371 (Fed. Cir. 2001) ........................................................................................... 15
 2
     Iron Oaks Techs. LLC v. Fujitsu Am., Inc.,
 3       No. 3:18-md-2835, 2018 WL 6593709 (N.D. Tex. Dec. 14, 2018) ...................................... 23
 4
     Netlist v. Smart Storage Sys,
 5      No. 13-5889, 2014 WL 1320325 (N.D. Cal. Apr. 1, 2014) .................................................... 5

 6   Paragon Solutions, LLC v. Timex Corp.,
        566 F.3d 1075 (Fed. Cir. May 22, 2009) ............................................................................... 9
 7
     Power Mosfet Techs., L.L.C. v. Siemens AG,
 8      378 F.3d 1396 (Fed. Cir. 2004) ........................................................................................1, 16
 9   R.R. Dynamics, Inc. v. A. Stucki Co.,
10      727 F.2d 1506 ................................................................................................................ 19, 20

11   Rates Tech. v. Mediatrix Telecom,
        688 F.3d 742 (Fed. Cir. 2012) ............................................................................................... 4
12
     SIMO Holdings Inc. v. Hong Kong uCloudlink Network Tech. Ltd.,
13      376 F. Supp. 3d 369 (S.D.N.Y. 2019) ................................................................................. 23
14   SRI Int’l, Inc. v. Advanced Tech. Labs., Inc.,
15      127 F.3d 1462 (Fed. Cir. 1997) ...................................................................................... 21, 22

16   Symantec v. Comput. Assocs. Int'l,
        522 F.3d 1279 (Fed. Cir. 2008) ........................................................................................9, 10
17
     TecSec, Inc. v. IBM,
18      731 F.3d 1336 (Fed. Cir. 2013) ............................................................................................. 4
19   Tyco Healthcare Grp. LP v. Biolitec, Inc.,
        No. C-08-3129 MMC (N.D. Cal. Aug. 11, 2010) .................................................................. 3
20
21   Unwired Planet L.L.C. v. Google, Inc.,
       660 Fed. Appx. 974 (Fed. Cir. Nov. 21, 2016) ............................................................... 10, 11
22
     WesternGeco LLC v. ION Geophysical Corp.,
23      138 S. Ct. 2129 (2018) ........................................................................................................ 20
24   Wi-LAN United States v. Ericsson, Inc.,
        675 F. App'x 984 (Fed. Cir. 2017)....................................................................................... 17
25
26   Statutes

27   35 U.S.C. § 271(a) ...................................................................................................................... 5

28
                                                                           iii               Case No. 5:17-cv-04467-BLF (VKD)
                                                                                      FINJAN’S OPPOSITION TO SONICWALL’S
                                                                                  MOTION FOR PARTIAL SUMMARY JUDGMENT
          Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 5 of 31




 1   Other Authorities
 2   7 Chisum on Patents § 20.03[7][c][iv] (2020 ed.)...................................................................... 22
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                  iv               Case No. 5:17-cv-04467-BLF (VKD)
                                                                            FINJAN’S OPPOSITION TO SONICWALL’S
                                                                        MOTION FOR PARTIAL SUMMARY JUDGMENT
          Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 6 of 31




            This Court warned SonicWall less than a month ago “to select its most viable claims and
 1
 2   fully brief those issues” because “a motion that inadequately addresses too many issues risks denial

 3   on all issues.” Dkt. No. 310. SonicWall ignored the Court’s advice and filed a grab-bag of cross-

 4   cutting motions presenting nearly a dozen different arguments, implicating nearly every patent and
 5   product, and raising well over a dozen deeply contested issues of fact. Naturally, its brief gives
 6
     conclusory treatment to each issue—heavy on assertion, light on evidence. It should be denied.
 7
            SonicWall’s noninfringement motions largely suffer the same flaw: they ask the Court to
 8
     resolve whether a skilled artisan would conclude that the contested claim limitations (or the Court’s
 9
10   constructions thereof) apply to the accused products. But “determination as to whether the claims,

11   properly construed, read on the accused device is a question of fact.” Power Mosfet Techs., L.L.C.
12   v. Siemens AG, 378 F.3d 1396, 1406 (Fed. Cir. 2004). This is especially true where, as here, these
13
     factual issues are fiercely disputed by the opposing experts. When experts disagree on the ultimate
14
     issues of how the accused products work and whether the claim limitations are met, these issues are
15
     “classic jury fodder.” Good Tech. Corp. v. MobileIron, Inc., No. 5:12-CV-05826-PSG, 2015 WL
16
17   4040416, at *4 (N.D. Cal. July 1, 2015) (denying summary judgment).

18          The final pages of SonicWall’s motion on damages fare no better. SonicWall’s proposal to

19   exclude sales to overseas customers from the damages base ignores clear law that sales derived from
20   domestic infringement may support a royalty. And SonicWall’s attacks on the dates of notice for
21
     certain patents err both as to the legal standard for actual notice (a low standard) and the contents of
22
     the record. SonicWall and Finjan negotiated over these patents for more than three years pre-suit.
23
     The contention that SonicWall was not on notice of Finjan’s allegations is baseless.
24
25   I.     INFRINGEMENT OF THE ’154 PATENT

26          SonicWall’s motion on the ’154 Patent raises two main issues, which Finjan agrees parallel

27   two infringement analyses addressed at summary judgment order in the Cisco litigation. As it
28   pertains to this motion, the difference between the two analyses is where the “first function” (a
                                                     1                 Case No. 5:17-cv-04467-BLF (VKD)
                                                                 FINJAN’S OPPOSITION TO SONICWALL’S
                                                             MOTION FOR PARTIAL SUMMARY JUDGMENT
           Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 7 of 31




     “substitute function”) is created. For one analysis, the first function is locally created in the
 1
 2   infringing instrumentality (e.g., URL Rewrite), while in the other analyses, it is remotely created by

 3   a third party. In the Cisco case, this Court denied summary judgment of no infringement for the

 4   former, but granted summary judgment for the latter.
 5             A.     Application of the Claims to URL Rewrite
 6
               With regard to the first infringement analysis, SonicWall’s Email Security Appliance
 7
     (“ESA”) technology is similar to the ESA product in Cisco, on which this Court denied summary
 8
     judgment of non-infringement. Dkt. No. 320-2 (Ex. 1) at 12. SonicWall’s argument regarding its
 9
10   ESA products relies entirely on the report of Dr. Medvidovic—Finjan’s expert—but Dr.

11   Medvidovic’s report is contrary to SonicWall’s argument. Specifically, SonicWall asserts that “ES

12   products do not receive content (i.e., an email) including the call to the ‘first function,’ … since the
13   rewritten URL did not exist until the ES product inserted it into a received email.” Mot. at 5:26-27.
14
     But Dr. Medvidovic explained that the ESA “has a content processor which processes-Internet-
15
     based content, e.g., with its                    ” (Exh.1 A at ¶ 292), and that based on that processing
16
     the “                                                              rewritten URLs” (Id. ¶ 293), thus
17
18   receiving substitute URL. SonicWall’s witnesses confirmed the process too, explaining, “

19
20                                                .” Id. (citing Exh. B (King Tr.) at 66:1-4).
21             SonicWall admits that the ESA products substitute the rewritten URL into the received email
22
     for the second function (Mot. at 5:25–26), so the ESA products are capable of “processing content
23
     received over a network, the content including a call to a first function,” as required by the claims.
24
     Dr. Medvidovic’s report identifies evidence supporting that fact and explains how that functionality
25
26
27
     1
         “Exh.” refers to the exhibits to the Declaration of Jason W. Wolff, filed herewith.
28
                                                         2               Case No. 5:17-cv-04467-BLF (VKD)
                                                                  FINJAN’S OPPOSITION TO SONICWALL’S
                                                              MOTION FOR PARTIAL SUMMARY JUDGMENT
           Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 8 of 31




     meets the claim limitations. See Exh A at ¶¶ 292–295.2 SonicWall’s analysis attempts to narrow
 1
 2   the scope of the claim so that it is not possible to both receive content and replace the original

 3   function call with a substitute function call in the same system. Yet this is described in the ’154

 4   Patent at Fig. 5 (see, e.g., 500, 505, 515) and the specification beginning at 15:65. Other evidence
 5   supports that the ESA receives rewritten URLs, too. See Exh. C (Zhu Tr.) at 224:1-225:3, Exh. D
 6
     (Hawkes Tr.) at 42:11-14, and Exh. B (King Tr.) at 65:4-66:4. And Dr. Medvidovic’s report applies
 7
     the claims consistent with the Court’s constructions and consistent with how a person of ordinary
 8
     skill in the art would have understood the claims and supporting evidence cited in his report. Exh.
 9
10   A ¶¶ 34–35. No contrary analysis is identified. At least genuine issues of material fact remain.

11            Lastly, SonicWall mischaracterizes Dr. Medvidovic’s doctrine of equivalent analysis for the
12   challenged limitation. See Exh. A at ¶¶ 296–299. While SonicWall admits Dr. Medvidovic
13
     performs a DOE analysis of the “content processor” limitation, it disputes the sufficiency of his
14
     analysis. The analysis is sufficient. It begins by explaining that, to the extent what is identified as
15
     literally satisfying the claim elements in the previous paragraphs is not found to be the same, it is
16
17   both insubstantially different and equivalent because it achieves substantially the same function,

18   substantially the same way, to achieve substantially the same result. Exh. A at ¶ 296. It then

19   elaborates how the security function is the same (id. at ¶ 297), how the function is performed in the
20   same way through the use of                                                                 safe (id. at
21
     ¶ 298), and how it achieves the same result because it
22
                                             are safe (id. at ¶ 299). Simply put, this is not a summary
23
     judgment issue, rather it is a cross examination issue for trial. Tyco Healthcare Grp. LP v. Biolitec,
24
25   Inc., No. C-08-3129 MMC, at *3 (N.D. Cal. Aug. 11, 2010) (“[I]t is axiomatic that disputes about

26
     2
         SonicWall Ex. 3, which is an excerpt from Dr. Medvidovic’s infringement report, is missing
27
28   pages in the range where the infringement analyses being challenged by SonicWall occurs.

                                                       3                Case No. 5:17-cv-04467-BLF (VKD)
                                                                 FINJAN’S OPPOSITION TO SONICWALL’S
                                                             MOTION FOR PARTIAL SUMMARY JUDGMENT
           Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 9 of 31




     material facts and credibility determinations must be resolved at trial, not on summary judgment.”).
 1
 2   Accordingly, summary judgment of the ’154 Patent as applied to URL Rewrite should be denied.

 3           B.     Remote Creation of the First Function

 4           With regard to the second infringement analysis—where the first function is created
 5   remotely—Finjan does not dispute that if the Court applies the claims as it did in Cisco, then the
 6
     Court could grant summary judgment on that theory for the same reasons articulated in Cisco,
 7
     namely the first function was substituted remotely by an “external factor.” Dkt. No. 320-02 (Ex. 1)
 8
     at 7. In Cisco, this Court largely followed Judge Alsup’s reasoning from Juniper, which was
 9
10   affirmed without discussion in a Rule 36 judgment. Id. As multiple grounds for affirmance were

11   in play in Juniper (a legal remedy and the claim constructions), the basis for the Court’s affirmance

12   is not known, and the proper construction and application of the claims remains unresolved by the
13   appeal. See Rates Tech. v. Mediatrix Telecom, 688 F.3d 742, 750 (Fed. Cir. 2012); TecSec, Inc. v.
14
     IBM, 731 F.3d 1336, 1343 (Fed. Cir. 2013). Finjan, respectfully, responds as it did in Cisco: the
15
     claim language and constructions do not say where the first function must be created.
16
             SonicWall raises a second ground for summary judgment of non-infringement for the remote
17
18   creation application. SonicWall’s argument is unclear, but the premise seems to be that the

19   substitute function in the accused products does not “perform[] the security functionality of the

20   claim” (Mot. at 4:6-7). But that is not a requirement of the claim or the Court’s construction of the
21   “first function,” so it does not support summary judgment.
22
     II.     INFRINGEMENT OF THE ’844, ’494, AND ’926 PATENTS BASED ON CAPTURE
23           ATP IN COMBINATION WITH ESA
24           SonicWall’s errs as a matter of law and fact in its argument that Capture ATP in combination
25   with the Email Security Appliance (ESA) does not infringe the ’844, ’494, and ’926 Patents because
26
     “Capture ATP [allegedly] was not commercially available for use with any ES product” before the
27
     relevant patents expired. Mot. at 6:22-26, 7:1-14. Legally, commercial availability is not a
28
                                                      4               Case No. 5:17-cv-04467-BLF (VKD)
                                                               FINJAN’S OPPOSITION TO SONICWALL’S
                                                           MOTION FOR PARTIAL SUMMARY JUDGMENT
           Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 10 of 31




     requirement for infringement. See Netlist v. Smart Storage Sys, No. 13-5889, 2014 WL 1320325,
 1
 2   at *3 (N.D. Cal. Apr. 1, 2014) (35 U.S.C. § 271 “does not require that the infringing product be

 3   ‘commercially available.’”). The Patent Act is clear: “[W]hoever without authority makes, uses,

 4   offers to sell, or sells any patented invention, within the United States or imports into the United
 5   States any patented invention during the term of the patent therefor, infringes the patent.” 35 U.S.C.
 6
     § 271(a). SonicWall infringes because it at least “made” and “used” Capture ATP in combination
 7
     with ESA long before any relevant patent expired, regardless of whether it also “sold” them
 8
     commercially.      Exh. E (SonicWall-Finjan_00549272-291, “Capture ATP/Email Security
 9
10   Integration”) at 00549277 (Capture ATP was integrated with ESA in at least September 2016).

11            Factually, the record is overwhelming that the combination of Capture ATP and SonicWall’s
12   ESA products was at least made and used long before the ’844, ’494, and ’926 Patents expired in
13
     2017. As Dr. Cole testified, the first date of infringement for “SonicWall’s Gateways, Capture ATP
14
     and Email Security combinations” was in 2012. See Exh. F, 52:8-14. And SonicWall’s documents
15
     corroborate that the combined system was made and sold long before 2017. As one example, a
16
17   SonicWall document entitled “Capture ATP/Email Security Integration – Extending Advance

18   Threat Protection to Email,” dated September 2016,3 states that a system had been made that

19   combined the two systems.       Exh. E (SonicWall-Finjan_00549272-291, “Capture ATP/Email
20   Security Integration”) at 00549277 (describing features based on an ability to “[i]ntegrate Capture
21
     ATP into Email Security”). That document also describes the development plans and testing results
22
     for the integrated system. Id. at 00549282-83 (discussing integration challenges and solutions). The
23
     document also shows screenshots and other outputs of the combined system in use. Id. at 00549279-
24
25
     3
         The document’s September 2016 date is confirmed by both the document’s metadata and its
26
     contents. See Exh. E at 00549280 (screenshot showing contemporary emails dated September
27
28   2016); id. (document metadata identifying the last modified date as September 15, 2016).

                                                       5               Case No. 5:17-cv-04467-BLF (VKD)
                                                                FINJAN’S OPPOSITION TO SONICWALL’S
                                                            MOTION FOR PARTIAL SUMMARY JUDGMENT
            Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 11 of 31




     280 (showing web user interfaces for the integrated system). SonicWall even used the document to
 1
 2   promote the features of the integrated system to third parties. Id. (third party presentation for

 3   customers). SonicWall does not dispute this in its brief. Accordingly, SonicWall’s motion for

 4   summary judgment of noninfringement should be denied.
 5   III.     SONICWALL GATEWAYS “RECEIVE” DOWNLOADABLES
 6
              SonicWall’s request (at 8–10) for summary judgment on the ’494, ’844 and ’780 Patents
 7
     based on the argument that its gateway products in isolation do not “receive ‘Downloadables’” is
 8
     meritless. SonicWall raises no claim construction disputes that are resolvable as a matter of law.
 9
10   Instead, SonicWall’s raises disputes of fact involving the application of the construed claims to the

11   accused products. A jury could, at a minimum, find in Finjan’s favor on these issues.

12            SonicWall’s argument that the way its gateways receive files over a network somehow does
13   not constitute “receiving” is plainly incorrect. The gateways “receive” program files exactly as
14
     every device on the Internet does—in a sequence of network packets that contain the file’s bits.
15
     Exh. G at ¶¶ 97, 102-105; Exh. H at ¶¶ 547-554, 858-866, and 1146-1153; Exh. I (Almeroth 10-21-
16
     20 Tr.) at 232:2-6 (“A.
17
18                                                                                              .”); Exh. J

19   (Gmuender Tr.) at 25:20-22

20
21
22
                      This and the other undisputed facts favor a finding of infringement.
23
              First, SonicWall does not dispute (at least for purposes of this motion) the well-supported
24
     opinions of Finjan’s experts that the gateways analyze Downloadables exactly as the asserted claims
25
26   specify. See, e.g., Exh. H (Cole Rep.) ¶¶ 582-599, 895-907, and 1208-1226; Exh. G (Mitzenmacher

27   Rep.) ¶¶ 106-115. For example, SonicWall does not dispute the gateways “identify suspicious code
28   in a Downloadable,” per claim 15 of the ’844 Patent, or “perform a hashing function on the
                                                 6                 Case No. 5:17-cv-04467-BLF (VKD)
                                                                FINJAN’S OPPOSITION TO SONICWALL’S
                                                            MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 12 of 31




     Downloadable,” per claim 9 of the ’780 Patent.            The SonicWall gateways undisputedly do
 1
 2   everything the claims require to be done with a Downloadable. SonicWall’s position (Mot. at 8–

 3   10)—that gateways analyze these files without “receiving” them—is unsupportable.

 4          Second, it is also undisputed that the gateways do receive packets containing Downloadables
 5   (executable application programs) such as ActiveX, Visual Basic, and JAR files. Finjan’s experts
 6
     say so, and SonicWall’s experts agree. See, e.g., Exh. G at ¶¶ 97, 102-105; Exh. H at ¶¶ 547-554,
 7
     858-866, and 1146-1153; Exh. K (McDaniel 10/23/20 Tr.) at 57:5–7, 57:25–58:7 (“Q
 8
 9
10
11
12                                     .”); id. 58:11–25 (same for Visual Basic programs); id., 56:16–24
13
     (Java applets); id., 22:10–12; 59:2–59:12 (JAR programs).
14
            Third, it is also undisputed that every network device that receives a Downloadable does it
15
     in this very way: by receiving packets that contain the file. Finjan’s experts say so, with supporting
16
17   evidence, see, e.g., Exh. H at ¶¶ 547-554, 858-866, and 1146-1153, and Exh. G at ¶¶ 102-105, and

18   SonicWall’s experts agree. For example, Drs. McDaniel and Almeroth testified as follows:

19                    DR. MCDANIEL                                         DR. ALMEROTH
20    Q. Files when transferred over the Internet are Q. When a file is transmitted from one place to
21
      transferred in multiple packets, correct?            the next over a network, is it frequently the case
22
      A. That’s correct.                                   with HTTP that it’s broken into packets?
23
                                                           A. Yes.
24
25
26                                                         (Exh. I, 232:21-24.)
27                   (Exh. K, 146:25–147:6.)
28
                                                       7                 Case No. 5:17-cv-04467-BLF (VKD)
                                                                  FINJAN’S OPPOSITION TO SONICWALL’S
                                                              MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 13 of 31




            In short, (1) every bit of each Downloadable file is contained within packets and received
 1
 2   by the SonicWall gateways, (2) this is exactly how every device on every network receives every

 3   file, and (3) Downloadables received this way can be and are analyzed exactly as the claims require.

 4   A jury could, at a minimum, find that this constitutes “receiving” the Downloadable.
 5          SonicWall’s contrary assertions are non sequiturs or at most fact disputes about how a skilled
 6
     artisan would apply the construed claims to the products. Its argument (at 9:13–15) that the
 7
     gateways “analyze[] the data within the IP packets” without first “extracting the packet data and
 8
     reassembling (i.e., reconstructing) [the] file” is irrelevant. None of the claims require that the
 9
10   Downloadables must be “reassembled” and “reconstructed”—only that they are “received” and

11   “obtained” as part of the packets that contain them, which they are in the SonicWall products. See,
12   e.g., ’494 Patent, cl. 10; ’844 Patent, cls. 41 and 43; and ’780 Patent, cl. 9. At most, the experts
13
     dispute whether a skilled artisan would understand “receiving” to require “reassembly.” SonicWall
14
     offers zero evidence for this—not even its experts’ ipse dixit (see Mot. at 9:13–10:6)—and such
15
     expert disputes “are classic jury fodder” in any case. Good Tech., 2015 WL 4040416, at *4.
16
17          Also for a jury to decide is SonicWall’s factual contention (Mot. at 9:24–25) that “any given

18   IP packet itself is not executable because it does not contain the entirety of the file.” First, its own

19   expert refutes this and admits there are files that fit into a single packet. Exh. I at 235:9-13 (“Q. Are
20   all files sent through multiple packets? A. I don’t think so. If you had a file that could fit into a
21
     single packet, then the answer would be no.”). Second, the plain language of the court’s
22
     construction of “Downloadable” specifies that the underlying programs must be executable, not the
23
     packets that contain them. As discussed, there is no dispute that the ActiveX, Visual Basic, JAR
24
25   files and other programs within the received packets are “executable application programs.” See

26   Exh. K (McDaniel 10-23-2020 Tr.) at 57:5–7, 57:25–8:7 (ActiveX), 58:11–25 (Visual Basic),

27   56:16–24 (Java), and 22:10–12, 59:2–59:12 (JAR programs). Finally, a skilled artisan would
28   understand that merely transmitting an executable program over a network in packets does not
                                                   8                Case No. 5:17-cv-04467-BLF (VKD)
                                                                  FINJAN’S OPPOSITION TO SONICWALL’S
                                                              MOTION FOR PARTIAL SUMMARY JUDGMENT
           Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 14 of 31




     change its inherently executable nature. SonicWall cited zero evidence that a skilled artisan would
 1
 2   think otherwise and any such factual expert dispute would be a question for the jury anyway.

 3   IV.      INFRINGEMENT OF THE ’633 AND ’822 PATENTS

 4            This issue is moot because the ’633 and ’822 Patents were dismissed. Dkt. No. 324.
 5   V.       INFRINGEMENT OF THE ’305 AND ’408 PATENTS BASED ON CAPTURE ATP
 6            IN COMBINATION WITH GATEWAYS AND ESA

 7            Summary judgment is not appropriate here because the claims of the ’408 and ’305 Patents

 8   are not limited to being “performed by or located within the same computer” as SonicWall alleges

 9   (at 13).4 The asserted claims are open-ended, and as a matter of law the articles “a” and “the” within
10   them means “one or more.” Convolve v. Compaq Comp. Corp., 812 F.3d 1313, 1321 (Fed. Cir.
11
     2016). The Federal Circuit has held: “[t]hat ‘a’ or ‘an’ can mean ‘one or more’ is best described as
12
     a rule, rather than merely as a presumption or even a convention,” and that “[t]he exceptions to this
13
     rule are extremely limited: a patentee must evince a clear intent to limit ‘a’ or ‘an’ to ‘one.’” Baldwin
14
15   Graphic Sys. v. Siebert, 512 F.3d 1338, 1342-43 (Fed. Cir. 2008) (internal quotation marks and

16   citations omitted). In view of this basic claim construction principle, it is legal error to limit “a”
17   claimed article to a single, unitary structure absent a compelling reason in the intrinsic evidence.
18
     Symantec v. Comput. Assocs. Int'l, 522 F.3d 1279, 1291 (Fed. Cir. 2008) (concluding “that the
19
     ordinary meaning of the terms ‘computer’ and ‘computer system’ to one of ordinary skill in the art
20
     in 1990 was not limited to a single, stand-alone computer or workstation and that the district court
21
22   erred by unduly limiting its construction of those terms.”); see also Paragon Solutions, LLC v. Timex

23   Corp., 566 F.3d 1075, 1086 (Fed. Cir. May 22, 2009) (“the claim term ‘data acquisition unit’ is not

24   limited to a single structure but may comprise multiple physically separate structures”).
25            In this case, SonicWall has never sought a specialized or limited meaning for the phrase “a
26
     computer.” See Bettcher Indus., Inc. v. Bunzl USA, Inc., 661 F.3d 629, 640-41 (Fed. Cir. 2011)
27
28   4
         Emphasis in original unless otherwise noted.
                                                        9                Case No. 5:17-cv-04467-BLF (VKD)
                                                                  FINJAN’S OPPOSITION TO SONICWALL’S
                                                              MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 15 of 31




     (holding that party waived opportunity to seek construction for terms not proposed during claim
 1
 2   construction process); see also Apple, Inc. v. Samsung Elecs. Co., No. 12-CV-00630-LHK, 2014

 3   WL 252045, at *3 (N.D. Cal. Jan. 21, 2014). SonicWall acknowledges that “a computer' can mean

 4   one or more computers,” however, it incorrectly asserts that “each of the one more computers must
 5   perform the recited steps attributed to that computer.” Mot. at 14. SonicWall is wrong as a matter
 6
     of law. SonicWall bases its position on the claims’ usage of the definite article “the” preceding the
 7
     recited computer. Mot. at 14 (“by the computer”), 15 (“stored within the computer”). But the
 8
     Federal Circuit has repeatedly rejected the notion that the use of the word “the” in connection with
 9
10   the disputed term later in the claim shows that the earlier reference to “a” denotes singularity.

11   Baldwin Graphic Sys., Inc. v. Siebert, Inc., 512 F.3d 1338, 1342-43 (Fed. Cir. 2008) (“The
12   subsequent use of definite articles ‘the’ or ‘said’ in a claim to refer back to the same claim term does
13
     not change the general plural rule, but simply reinvokes that non-singular meaning.”); Free Motion
14
     Fitness, Inc. v. Cybex Int'l, 423 F.3d 1343, 1350 (Fed. Cir. 2005). Therefore, SonicWall’s attempt
15
     to improperly limit the scope of the asserted claims of the ’305 and ’408 Patents should be denied.
16
17          The second prong of SonicWall’s argument (i.e., one of the one or more computers must

18   perform every step) is also legally incorrect because one or more computers operating in

19   combination can (and do) satisfy the claims. SonicWall’s position (at 14) is that each computer
20   must perform all of the steps and (at 15) that “the same computer that houses the network interface
21
     must also house the recited Internet application and the recited database of parser and analyzer
22
     rules.” Here, SonicWall seeks to require that the same single computer perform each of the claimed
23
     steps and that all of its components are in the same location. The Federal Circuit has also rejected
24
25   such attempts to limit “a computer” to a single computer performing all recited steps. See, e.g.,

26   Unwired Planet L.L.C. v. Google, Inc., 660 Fed. Appx. 974, 980 (Fed. Cir. Nov. 21, 2016) (rejecting

27   construction that “required that each computer perform each and every one of the claimed functions”
28   because it improperly imported a limitation into the claims); Symantec Corp. v. Comput. Assocs.
                                                    10                 Case No. 5:17-cv-04467-BLF (VKD)
                                                                 FINJAN’S OPPOSITION TO SONICWALL’S
                                                             MOTION FOR PARTIAL SUMMARY JUDGMENT
           Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 16 of 31




     Int'l, Inc., 522 F.3d 1279, 1291 (Fed. Cir. 2008) (vacating summary judgment of non-infringement,
 1
 2   finding “that the terms ‘computer’ and ‘computer system’ are not limited to a single computer”); 01

 3   Communique Lab., Inc. v. LogMeIn, Inc., 687 F.3d 1292, 1300 (Fed. Cir. 2012) (vacating summary

 4   judgment of non-infringement, rejecting construction that required “the [claimed] location facility
 5   be contained on a single computer”). In each case, the Federal Circuit rejected district court
 6
     constructions requiring a single computer perform each of the steps of the claim while
 7
     acknowledging that one or more computers working together may perform the claimed
 8
     functionality. See Unwired Planet, 660 Fed. Appx. at 980 (“Nor does the claim rule out multiple
 9
10   computers or programs working in concert to operate as the claimed server node”). Communique

11   Lab, 687 F.3d at 1299-1300 (“The locator server computer may comprise one or more computers,
12   and the location facility may be distributed among one or more locator server computers.”). In
13
     LogMeIn, the district court granted summary judgment after determining that the accused products
14
     “use multiple server computers, and that no single one of those computers performs all of the
15
     functions of the location facility,” which the Federal Circuit vacated after correcting the district
16
17   court’s construction. Id. The Federal Circuit concluded that one or more computers located at

18   separate locations could satisfy the claim element after properly construing the claim term. Id.

19           For these reasons, SonicWall’s motion for summary judgment should be denied.
20   VI.     INFRINGEMENT OF THE ’926 PATENT
21           Nowhere is SonicWall’s disregard of the court’s instruction (Dkt. No. 310) to “select its
22
     most viable claims and fully brief those issues” more apparent than in this part of the motion, where
23
     SonicWall (Mot. at 16-18) purports to cram challenges to five different factual theories, each on
24
     multiple factual grounds into less than three pages of conclusory briefing. SonicWall does not raise
25
26   any legal question, but rather asserts there is “no proof” to support multiple opinions of Finjan’s

27   expert, many independently sufficient to avoid summary judgment.             These underdeveloped
28   arguments, to the extent they can be understood, are incorrect on their face since SonicWall admits
                                                    11                   Case No. 5:17-cv-04467-BLF (VKD)
                                                               FINJAN’S OPPOSITION TO SONICWALL’S
                                                           MOTION FOR PARTIAL SUMMARY JUDGMENT
           Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 17 of 31




     Finjan has put forward expert testimony, which is supported by documentary evidence on all these
 1
 2   points. See AFG Industries, Inc. v. Cardinal IG Co., Inc., 375 F.3d 1367, 1371 (Fed. Cir. 2004)

 3   (“[A] trial court cannot reach a conclusive finding of noninfringement if the record shows . . . some

 4   evidence to the contrary.”). SonicWall’s disagreements are at best issues for the jury.
 5           Each of SonicWall’s arguments is also plainly incorrect—or at least genuinely disputed—in
 6
     its specifics. Its many disputes can be summarized as five categories. Four relate to transmission:
 7
     (1) whether CaptureATP transmits Downloadables to various types of destination computers; (2) for
 8
     one type of destination computer only, whether it also transmits representations of the files’ security
 9
10   profile data; (3) whether it has a transmitter coupled to a receiver that received the Downloadable;

11   and (4) for one type of destination only, whether transport protocols are used for the transmission.
12   The fifth relates to the Doctrine of Equivalents. All are disputed questions of fact.
13
             A.     Capture ATP Sends Downloadable Files to Destination Computers
14
             Finjan’s expert has opined, with strong record support, that Capture ATP infringes by
15
     sending Downloadable files to the SonicWall GRID sever, Threat team, Sandbox/CloudATP
16
     database, known-file database, and cloud database. See Exh. G (Mitzenmacher Rep.) ¶ 387, 390-
17
18   92.    Each independently establishes infringement, as each is a “destination computer,” thus

19   SonicWall must show that it is entitled to summary judgment on all of them. It does not come close.

20           We begin with the GRID and Threat Team server. It is undisputed that CaptureATP does
21   send the Downloadable to the GRID server: the documents say so (see figure
22
     at right) and SonicWall appears (at 16:26–17:4) to concede it. SonicWall’s
23
     argument (17:13–14) seems to be that the Threat Team are humans, whereas
24
     the Downloadables are sent to the “file systems” of the computers those
25
26   humans use. As Finjan’s infringement theory is that the Downloadables are

27   sent to “destination” computers that threat teams can access, rather than to                      .
28   individual humans themselves, this supports infringement.
                                                    12                  Case No. 5:17-cv-04467-BLF (VKD)
                                                                 FINJAN’S OPPOSITION TO SONICWALL’S
                                                             MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 18 of 31




            We turn next to the Sandbox/Capture and known-file databases. Finjan’s expert opines that
 1
 2   Capture ATP transmits files by

 3
 4                                        Finjan cites to evidence that demonstrates where downloadable
 5   files are stored in the Sandbox/Capture database
 6
 7
 8
                 SonicWall concedes that the cited evidence further discloses this feature for the known-
 9
10   file database. See Mot. at 18:2-5 (citing Ex. 18 (Mitzenmacher Rep.) ¶ 286 (noting where SonicWall

11   stores “the         of both known benign files and malicious files.”); see also Exh. L (SonicWall-

12   Finjan_00002532-50) at 2539. It only (citing zero evidence) disagrees with Finjan’s expert’s
13   opinion that a skilled artisan would understand transmitting a file by
14
                                                      counts as “transmitting” the file.    See Exh. G
15
     (Mitzenmacher Rep.) ¶ 284. This is plainly a dispute of material fact for the jury.
16
            Furthermore, Finjan identifies evidence that Downloadables are transmitted to the cloud
17
18   database. See, e.g., Exh. G at ¶ 392. SonicWall acknowledges that the cited documents state that

19   Capture ATP uploads files to this database, but—this isn’t clear from its underdeveloped brief—

20   appears to dispute something about how they are uploaded. See Mot. 18:13-14; see also Exh. G at
21   ¶ 392. This is at best another question for the jury.
22
            B.       Capture ATP also Sends Representations of Security Profile Data
23
            Turning to SonicWall’s second category of fact disputes, the record amply supports Finjan’s
24
     expert’s opinion that CaptureATP sends representations of security profile data to the destination
25
26   computer. Finjan’s expert identifies security profile data as

27                                   Exh. G at ¶ 387. The security profile may also identify matched

28   signatures for a malicious file. Exh. G at ¶ 265, 370, 472. He explains that Capture ATP sends
                                                       13               Case No. 5:17-cv-04467-BLF (VKD)
                                                                 FINJAN’S OPPOSITION TO SONICWALL’S
                                                             MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 19 of 31




     security profile data to the SonicWall GRID server, Sandbox/Capture database, known file database,
 1
 2   and cloud database. Exh. G at ¶ 387-88, 390-92. Of these four destinations, SonicWall’s motion

 3   only disputes whether DSP data is sent to the GRID server. SonicWall’s underdeveloped brief at

 4   most raises factual disputes for the jury. SonicWall’s documents show, for example, that Capture
 5   ATP includes a feature for rapid signature deployment, and when Capture ATP identifies a file as
 6
     malicious, a representation of the file’s security profile data such as a file “signature is immediately
 7
     deployed to . . . GRID Gateway Anti-Virus and IPS signature databases.” See, e.g., Exh. G at ¶ 85
 8
     (citing Exh. M (SonicWall-Finjan_00000655-66) at 661). SonicWall’s disputes regarding the
 9
10   presented evidence should be resolved by a jury.

11          C.      Capture ATP Sends Information Using Transport Protocols and a Transmitter
                    Coupled to a Receiver
12
            SonicWall also contests whether transport protocols are used to transmit information to the
13
14   GRID server, Sandbox/Capture database, known-file database, and cloud database. As SonicWall

15   acknowledges (at 17:25-26), however, Finjan provides evidence that Capture ATP communicates

16   with other SonicWall products to transmit information using protocols such as UFTP and HTTP,
17   such as using HTTP over TCP/IP, HTTPS over TCP/IP, and UFTP. For example, documents
18
     disclose that Capture ATP communicates with third party applications using an API where various
19
     API commands are based on HTTP protocols. See Exh. N (SonicWall-Finjan_00002574-92) at
20
     2575. If SonicWall disputes this evidence, this is yet another factual dispute.
21
22          For the Sandbox database only, SonicWall contests whether “transmissions protocols are

23   used when components within Capture ATP . . . communicate with other components within Capture
24   ATP.” This too is without merit. Capture ATP is a cloud-based system, Mot. 15:27-28, and as such
25
     uses distributed network components where the system components transmit information to and
26
     from each other using network communication protocols. Exh. G (Mitzenmacher Rep.) ¶ 283.
27
     SonicWall offers no evidence to the contrary.
28
                                                       14               Case No. 5:17-cv-04467-BLF (VKD)
                                                                 FINJAN’S OPPOSITION TO SONICWALL’S
                                                             MOTION FOR PARTIAL SUMMARY JUDGMENT
         Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 20 of 31




             SonicWall also disputes whether the cited evidence demonstrates where the transmitter is
 1
 2   coupled to the receiver that receives the Downloadable. Finjan identifies and cites to documents

 3   that illustrate that the receiver and a transmitter are coupled to one another as they are both located

 4   within the very same Capture ATP system architecture. Exh. G (Mitzenmacher Rep.) ¶ 201-02,
 5   282-83; see also Mot. Ex. 20 (SonicWall-Finjan_00002468-95) at 2472. Also, in the SonicWall
 6
     system, the transmitter and receiver are necessarily coupled together (perhaps indirectly), because
 7
     the device receives the Downloadable through the receiver, and then transmits it along with
 8
     information about it through the transmitter, which means that the data has to be able to pass from
 9
10   one to the other. See Exh. G at ¶¶ 304-20, 385-93. The parties dispute whether this evidence

11   sufficiently satisfies the “coupled to” limitation, but this issue is question of fact for the jury.
12           D.      Doctrine of Equivalents
13           SonicWall raises another factual dispute to contest Finjan’s doctrine of equivalents (DOE)
14
     theories for the transmitting limitation. “Determination of infringement by equivalents is an issue
15
     of fact, which after a jury trial we review for substantial evidence.” Interactive Pictures Corp. v.
16
     Infinite Pictures, Inc., 274 F.3d 1371, 1376 (Fed. Cir. 2001). Here, Finjan’s DOE theories are not
17
18   conclusory statements. As explained in Finjan’s expert report, the accused products perform the

19   same function in the same way to achieve the same results because, as explained above, Capture

20   ATP transmits files and “information corresponding to the behavior performed [by the files], like
21                                  ” to numerous computing devices. Mot. Ex. 18 (Mitzenmacher Rep.)
22
     ¶¶ 288-91. It is up to the jury to decide these issues.
23
     VII.    INFRINGEMENT OF THE ’305 PATENT
24
             A.      Factual Disputes Exist Regarding the ’305 Patent
25
             In addition to its “single computer” argument (addressed above at Section V) SonicWall
26
27   presents another basis for a motion for noninfringement of the ’305 Patent. Here, SonicWall again

28   mischaracterizes and ignores evidence that directly supports Finjan’s infringement theories.
                                                        15                Case No. 5:17-cv-04467-BLF (VKD)
                                                                   FINJAN’S OPPOSITION TO SONICWALL’S
                                                               MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 21 of 31




     SonicWall’s motion goes to the core, material fact disputes around applying the claims to the
 1
 2   accused product: specifically, whether Capture ATP satisfies the network traffic probe limitation.

 3   It argues it “is entitled to summary judgment of noninfringement because Finjan cannot prove that

 4   Capture ATP has ‘a network traffic probe, operatively coupled to said network interface and to said
 5   rule-based content scanner, for selectively diverting incoming content from its intended destination
 6
     to said rule-based content scanner,’ as recited in claims 5 and 6, as content is never ‘diverted’ from
 7
     an ‘intended destination.’” Mot. at 19. As an initial matter, claims 5 and 6 are not asserted against
 8
     SonicWall, claims 11 and 12 are. Second, SonicWall’s argument regarding selectively diverting
 9
10   content from its intended destination is at odds with its own documents, source code, and testimony

11   describing, for example, blocking content that is deemed a threat from reaching the user’s computer.
12   Further, SonicWall’s argument illustrates a fact dispute regarding the accused products selectively
13
     diverting incoming content from the intended destination precludes summary judgment as the
14
     parties disagree regarding how the claims read on the accused products. Power Mosfet Techs.,
15
     L.L.C. v. Siemens AG, 378 F.3d 1396, 1406 (Fed. Cir. 2004) (The “determination as to whether the
16
17   claims, properly construed, read on the accused device is a question of fact”).

18          Here, the parties dispute whether Capture ATP selectively diverts incoming content from its

19   intended destination
20   Finjan’s expert explained how Capture ATP diverts incoming content from
21
22
                                 and cited documentary evidence of the selective diversion taking place.
23
     Mot. Ex. 3 (Medvidovic Op. Rep.) ¶ 217. First, SonicWall argues that there is no selective diversion
24
25   of incoming content from the client computer because “the undisputed record evidence shows that

26   when

27                                                                        ” Notably, SonicWall does not
28   base its arguments on documents or source code for the accused products. See id. SonicWall’s
                                                 16                  Case No. 5:17-cv-04467-BLF (VKD)
                                                                FINJAN’S OPPOSITION TO SONICWALL’S
                                                            MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 22 of 31




     arguments ignore its own documents cited by Finjan’s expert that describe diverting selected
 1
 2   incoming content from the

 3                                                                              . See, e.g., Mot. Ex. 3

 4   (Medvidovic Rep.) ¶ 217 (citing SonicWall-Finjan_00845356
 5
 6
                     ; SonicWall-Finjan_00685827 at 5848
 7
 8
                              SonicWall-Finjan_00596850 at 6851
 9
10
11                                                   . Despite this and other evidence relating to Capture
12   ATP blocking and diverting content from reaching the end user,
13
14
                       Mot. at 19-20. SonicWall’s argument ignores evidence to the contrary and seeks
15
     to place greater weight on its evidence, which the Federal Circuit has said is improper for summary
16
17   judgment. See AFG Industries, Inc. v. Cardinal IG Co., Inc., 375 F.3d 1367, 1371 (Fed. Cir. 2004)

18   (“[A] trial court cannot reach a conclusive finding of noninfringement if the record shows . . . some

19   evidence to the contrary.”); Wi-LAN United States v. Ericsson, Inc., 675 F. App'x 984, 995 (Fed.
20   Cir. 2017) (vacating summary judgment of noninfringement after finding “[t]he District Court erred
21
     in entering summary judgment because it ignored conflicting evidence in the record and placed
22
     greater weight on Ericsson's evidence”). Thus, summary judgment is improper on this point.
23
            Second, SonicWall argues that there is no selective diversion of incoming content from
24
25
26
27        .” Mot. at 20. These facts are disputed and Finjan’s position is well supported. Again,
28   SonicWall’s arguments ignore its documents cited by Finjan’s expert that describe diverting some
                                                   17                 Case No. 5:17-cv-04467-BLF (VKD)
                                                               FINJAN’S OPPOSITION TO SONICWALL’S
                                                           MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 23 of 31




     incoming content from
 1
 2                     . See, e.g., Mot. Ex. 3 (Medvidovic Op. Rep.) ¶ 217 (citing (SonicWall-

 3   Finjan_00002551) at 2559                                                                           ;

 4   (SonicWall-Finjan_00873017) at 3020 and 3022
 5                    ; SonicWall-Finjan_00639853 at 9869
 6
                                  . SonicWall also ignores the source code evidence Finjan’s expert cited
 7
     and explained which shows selective diversion from the intended destination. See, e.g., Mot. Ex. 3
 8
     (Medvidovic Rep.) ¶ 218
 9
10                                                                                                      .

11   Yet again, SonicWall’s argument ignores evidence to the contrary and seeks to place greater weight
12   on its evidence, which the Federal Circuit has said is improper for summary judgment. See AFG
13
     Industries, Inc. v. Cardinal IG Co., Inc., 375 F.3d 1367, 1371 (Fed. Cir. 2004).
14
            As shown above, numerous factual disputes exist precluding summary judgment, including
15
     whether content is being selectively diverted to                                       SonicWall’s
16
17   arguments mischaracterize Finjan’s application of the “selectively diverting incoming content from

18   its intended destination” limitation and ignore evidence in the record showing that incoming content

19   is in fact selectively diverted from its intended destination.
20          Finally, SonicWall’s proposed summary judgment motion as to the ‘305 Patent also fails
21
     because it does not even address Finjan’s alternative infringement arguments under the doctrine of
22
     equivalents. Infringement under the doctrine of equivalents is also a question of fact. Depuy Spine,
23
     Inc. v. Medtronic Sofamor Danek, Inc., 469 F.3d 1005, 1013 (Fed. Cir. 2006).
24
25   VIII. THE COURT SHOULD DENY SONICWALL’S MOTION AS TO DAMAGES

26          A.      Ample Evidence Supports a Royalty on Overseas Business Because the Business
                    Arose from Domestic Infringement
27
            Finjan’s damages claim is not “predicated on non-U.S. activity,” so SonicWall’s motion is
28
                                                        18              Case No. 5:17-cv-04467-BLF (VKD)
                                                                 FINJAN’S OPPOSITION TO SONICWALL’S
                                                             MOTION FOR PARTIAL SUMMARY JUDGMENT
           Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 24 of 31




     misplaced. Mot. at 20. The evidence confirms SonicWall’s business with non-U.S. entities (e.g.,
 1
 2   the revenue, unit sales, and scans addressed by the motion) directly arises from acts of domestic

 3   infringement. In such cases, customers’ overseas locations are “irrelevant” to liability. R.R.

 4   Dynamics, Inc. v. A. Stucki Co., 727 F.2d 1506, 1519 (“Whether [infringing] carsets were sold in
 5   the U.S. or elsewhere is irrelevant[.]”). Because clear evidence indicates that SonicWall’s overseas
 6
     business arose from domestic acts of infringement, and because Finjan’s right to damages is thus
 7
     not limited by the beneficiary’s location, the Court should deny SonicWall’s motion for immunity
 8
     as to its revenues from overseas customers.
 9
10            As to Capture ATP, the evidence shows that any overseas revenues arise from domestic

11   infringement. According to SonicWall’s documents, a crucial feature of “Capture ATP” is its ability
12   to propagate signatures of new computer security threats to all users worldwide as soon as SonicWall
13
     detects a threat, either on its own or by reporting from a SonicWall customer.              Exh. O
14
     (SonicWall_00000413-15) at 413. Even SonicWall does not dispute that its “Capture ATP” system
15
     is hosted on servers in San Jose and in Miami, nor that its global thumbprint servers are in the U.S.
16
17   Exh. P (SonicWall-Finjan_00599079-109); Exh B (King Tr.) at 30:4–31:15; Exh. Q (SonicWall-

18   Finjan_00373438-72) at 373442; Exh. R (SonicWall-Finjan_00465540-43) at 465541; Exh. C (Zhu

19   Tr.) at 45:13–15 see also Exh. H (Cole Rep.) ¶ 2119; Exh. G (Mitzenmacher Rep.) ¶ 507; Exh. A
20   (Medvidovic Report) ¶ 327. Evidence from SonicWall further confirms that
21
                                                                                                  Exh. S
22
     (Chopra Tr.) at 98:18–25. At trial, Finjan’s experts will describe how this means that the majority
23
     of these crucially important signatures are generated by acts of infringement within the U.S., either
24
25   by SonicWall itself or by its domestic customers at SonicWall’s inducement, and moreover are then

26   stored in the U.S. and then propagated from the U.S. to SonicWall’s customers worldwide. 5 E.g.,

27
     5
28       SonicWall does not address inducement, and so concedes there is a triable inducement case.

                                                      19               Case No. 5:17-cv-04467-BLF (VKD)
                                                                FINJAN’S OPPOSITION TO SONICWALL’S
                                                            MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 25 of 31




     Exh. H at ¶¶ 133–34, 2120; Exh. A at ¶¶ 73–76, 328; Exh. G at ¶¶ 82–83, 508; see also Exh. C (Zhu
 1
 2   Tr.) at 50:21–51:14, 51:22–52:6, 52:22–53:24 (further describing SonicWall’s U.S. use). Finjan’s

 3   experts’ reports describe how the use of Capture ATP that leads to signature recognition infringes

 4   Finjan’s patents. As noted, SonicWall relies on the key signature database deriving from said use
 5   to provide significant value for its customers worldwide—both domestic and overseas.
 6
            In its bid to remove overseas sales of Capture ATP from the damages case, SonicWall makes
 7
     two contentions, both defective. The first—that overseas customers’ “use” of Capture ATP is
 8
     extraterritorial and thus noninfringing (Mot. 21)—is a red herring. The issue is not overseas
 9
10   customers’ use; it is the clear evidence that domestic infringement makes the sales to overseas

11   customers possible in the first place. Second, SonicWall erroneously urges, “[t]here is no act of
12   infringement alleged as to ‘propagat[ing]’ signatures to international customers.” Id. at 22. Not so.
13
     As already discussed, the propagated signatures arose from domestic infringement—i.e., domestic
14
     usage of Capture ATP by SonicWall and SonicWall-induced customer use. See Exh. H (Cole Rep.)
15
     ¶¶ 133–34, 2119–20; Exh. G at ¶¶ 82–83, 507–08; Exh. A at ¶¶ 73–76, 327–28. Both the Supreme
16
17   Court and Federal Circuit have confirmed that overseas revenues, when they arise from domestic

18   infringement, are to be considered for damages. WesternGeco LLC v. ION Geophysical Corp., 138

19   S. Ct. 2129, 2138–39 (2018) (“The domestic infringement is the object of the state’s solicitude in
20   this context. The conduct in this case that is relevant to that focus clearly occurred in the United
21
     States, as it was ION’s domestic act [that infringed]. . . . [O]verseas events were merely incidental
22
     to the infringement.” (emphasis added)); R.R. Dynamics, 727 F.2d at 1519. There is no legal reason
23
     why SonicWall’s overseas sales relating to Capture ATP should be immunized from damages.
24
25          As to ESA, SonicWall does not dispute that its source code repository—its site of storage

26   and compilation for the accused code—is in the U.S. Mot. 22; see also Exh. D (Hawke Tr.) at

27   19:21–23, 164:8–13 (describing U.S.-based storage/compilation). Such is a dispositive basis for
28   denial. Two asserted claims (’844 claim 41 and ’408 claim 22) are “computer-readable medium
                                                  20                 Case No. 5:17-cv-04467-BLF (VKD)
                                                                FINJAN’S OPPOSITION TO SONICWALL’S
                                                            MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 26 of 31




     (CRM)” claims, infringed whenever patented code is made, copied, or stored. E.g., Finjan, Inc. v.
 1
 2   Secure Computing Corp., 626 F.3d 1197, 1204–05 (Fed. Cir. 2010) (describing how a CRM claim

 3   requires only that the code be “written”); see also CNET Networks, Inc. v. Etilize, Inc., 528 F. Supp.

 4   2d 985, 994 (N.D. Cal. 2007) (describing how software becomes tangible “when expressed and
 5   stored as machine-readable object code, e.g., burned on a CD-ROM or written to a server hard
 6
     drive”). Because it is undisputed SonicWall makes domestic copies of ESA’s code, overseas sales
 7
     arising from those copies are cognizable for damages. Similar logic applies for the other asserted
 8
     claims. Testimony from SonicWall confirms that it again uses a domestic server to propagate
 9
10   signatures for ESA. Exh. B (King Tr.) at 30:1–31:19; see also Exh. H at ¶ 2121; Exh. A (at ¶ 329;

11   Exh. G at ¶ 509 (discussing same). For the reasons already discussed, this means that just as
12   domestic infringement relating to Capture ATP drove overseas sales (at least by permitting U.S.-
13
     based collection of signatures for the benefit of overseas customers), domestic infringement relating
14
     to ESA has the same effect. It is because of domestic infringement that SonicWall can make
15
     overseas sales, and Finjan is thus entitled to a royalty on those sales.
16
17          B.      There Is More Than Enough Evidence to Establish Actual Notice of Finjan’s
                    Patents on the Dates Cited in Finjan’s Expert Reports
18
            SonicWall’s attempt to argue that it was not on notice of certain Finjan patents by mid-2014
19
     contravenes both the law and the facts. “The requirement of actual notice under § 287(a) is designed
20
     to assure that the recipient knew of the adverse patent during the period in which liability
21
22   accrues[.]” SRI Int’l, Inc. v. Advanced Tech. Labs., Inc., 127 F.3d 1462, 1470 (Fed. Cir. 1997)

23   (emphasis added). The record clearly establishes such notice.
24                  1.      The Evidence Demonstrates Actual Notice as to the ’822, ’968, ’780,
                            and ’844 Patents
25
26          SonicWall does not dispute—because it cannot—that Finjan expressly brought each of these

27   patents to the attention of SonicWall’s predecessor Dell in mid-2014.

28
                                                       21               Case No. 5:17-cv-04467-BLF (VKD)
                                                                 FINJAN’S OPPOSITION TO SONICWALL’S
                                                             MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 27 of 31




            SonicWall ignores the ongoing discussion between Finjan and SonicWall on these
 1
 2   patents from June 2014 until the Complaint (August 2017). SonicWall’s motion misses the

 3   foundational objective of the notice requirement: protecting infringers from owing damages on pre-

 4   complaint behavior that they had no meaningful opportunity to cure. E.g., SRI, 127 F.3d at 1470;
 5   see also Dunlap v. Schofield, 152 U.S. 244, 247–48 (a patentee “cannot recover damages . . . , unless
 6
     he has given notice of his right, either to the whole public, by marking his article ‘Patented,’ or to
 7
     the particular defendants, by informing them of his patent, and their infringement of it.”). For each
 8
     of the patents here, it is essentially undisputed that SonicWall was on notice of the patents since
 9
10   mid-2014. SonicWall’s complaints that the notice back then did not reflect the specific infringement

11   theories to be tried years later or name every currently accused product in haec verba are off point.
12   SonicWall’s motion cites no law indicating that actual notice must reflect the precise theories later
13
     used at trial. The caselaw teaches the opposite. Armstrong v. Motorola, Inc., 374 F.2d 764 (7th Cir.
14
     1967), noted how actual notice requires little more than constructive notice (which only requires
15
     attaching the patent number to some product alleged to practice it: “[Actual notice] is satisfied
16
17   whenever the infringer is notified of the same information which the statute requires for patent

18   marking, which need only include the word ‘patent,’ or its abbreviation, and the patent number.”).

19          The Federal Circuit has confirmed that actual notice is conveyed upon “the affirmative
20   communication of a specific charge of infringement by a specific accused product or device.”
21
     Amsted Indus. Inc. v. Buckeye Steel Castings Co., 24 F.3d 178, 187 (Fed. Cir. 1994); see also
22
     7 Chisum on Patents § 20.03[7][c][iv] (2020 ed.) (“[T]he notice need not contain a detailed
23
     statement or an explication of the patent owner’s theory concerning infringement.”). Under those
24
25   standards, Finjan’s satisfaction of the actual notice requirement is plain. Indeed, SonicWall’s

26   motion itself concedes that SonicWall has been on notice, in one way or another, of Finjan’s

27   infringement charges since 2014. (Mot. 23–25.) No more was or is required, and this consideration
28   alone is grounds to deny SonicWall’s motion. Finally, Finjan invites the Court to note that the
                                                 22                  Case No. 5:17-cv-04467-BLF (VKD)
                                                                FINJAN’S OPPOSITION TO SONICWALL’S
                                                            MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 28 of 31




     SonicWall-Finjan licensing discussions continued for more than three years, during which time
 1
 2   Finjan attempted (without much success) to learn more about SonicWall’s technology, while

 3   SonicWall interrogated Finjan about its claims. E.g., Exh. T (FINJAN-SW 047873-76) at 47873–

 4   74 (describing back-and-forth discussions between SonicWall and Finjan). Those discussions,
 5   which SonicWall ignores entirely, are per se evidence that, far from being unaware of Finjan’s patent
 6
     claims, SonicWall was deeply involved in analyzing them. In such circumstances, SonicWall’s
 7
     contention it was not on actual notice of Finjan’s claims challenges belief.
 8
            As to the ’968 Patent, SonicWall’s motion fails to acknowledge that, by email in September
 9
10   2014, Finjan specifically accused “SonicWALL Comprehensive Gateway Security Suite,” as well

11   as the TZ and NSA products, of infringing the ’968 Patent. Mot. Ex. 32 at 47936, 47938. The
12   motion further ignores that in March 2017, SonicWall confirmed that the “SuperMassive” and
13
     “SOHO” products were also among the ’968 Patent accused products. Mot. Ex. 34 at 1044819.
14
     This set the date of notice not only for those products, but for any other SonicWall products that
15
     subsequent discovery might reveal to be infringing. Funai Elec. Co. v. Daewoo Elecs. Corp., 616
16
17   F.3d 1357, 1373 (Fed. Cir. 2010) (“[W]hen the threshold specificity [of initial notice] is met, the

18   ensuing discovery of other models and related products may bring those products within the scope

19   of the notice.” (emphasis added)). “[T]he inquiry is not whether an accused product is identified by
20   name, but rather whether notice to the alleged infringer provided information sufficient to apprise
21
     the infringer of the patent(s) in issue and the nature of the alleged infringement[.]” Iron Oaks Techs.
22
     LLC v. Fujitsu Am., Inc., No. 3:18-md-2835, 2018 WL 6593709, at *4 (N.D. Tex. Dec. 14, 2018).
23
     Indeed, the “Capture ATP” product described in SonicWall’s motion had not been publicly released
24
25   as of the July 2014 notice, so there is no way Finjan could have accused it. See Exh. H (Cole Rep.)

26   ¶131 (describing Capture ATP’s launch no earlier than “late summer of 2014”). The argument in

27   SonicWall’s motion that the theory of infringement has evolved over time—from one focused on
28   the “CFS” to one addressing other technologies within SonicWall’s product lines—has no
                                               23               Case No. 5:17-cv-04467-BLF (VKD)
                                                                 FINJAN’S OPPOSITION TO SONICWALL’S
                                                             MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 29 of 31




     relevance. E.g., Amsted, 24 F.3d at 187 (requiring only identification of “a specific accused product
 1
 2   or device”). SonicWall’s motion as to the ’968 Patent should fail.

 3          As to the ’780 Patent, Finjan provided specific notice in September 2014 that GAV, CGSS,

 4   TZ, and NSA each infringed the ’780 Patent, particularly in their use of hashing. Mot. Ex. 32 at
 5   47942 (naming GAV), 47938 (describing how accusations against GAV lie against the CGSS, TZ,
 6
     and NSA products), 47943 (discussing hashing). Finjan provided further notice in November 2014
 7
     that SonicWall’s “Anti-Spam and Email Security” products also infringed. Mot. Ex. 31 at 47916.
 8
     Nothing about Capture ATP (which did not exist until later) negates these notices. Once Capture
 9
10   ATP was on the market and Finjan had reviewed it, its June 2017 presentation specifically described

11   how Capture ATP was further covered by the already-noticed patents. Mot. Ex. 38 at 146174–76
12   (describing Capture ATP). Though that presentation did not specifically discuss how the “Capture
13
     ATP” functions practice the ’780 Patent, it did call SonicWall’s attention to Finjan’s “hashing”
14
     patents (like ’780), and specifically reminded SonicWall of the ’780 Patent’s remaining term. Id. at
15
     146181, 146184. SonicWall’s motion as to the ’780 Patent should fail.
16
17          As to the ’844 Patent, Finjan again provided notice back in September 2014, naming the

18   “SecureWorks Managed Security Services” as accused. Mot. Ex. 32 at 47936. That allegation was

19   discussed in detail two months later at the parties’ in-person meeting. E.g., Mot. Ex. 31 at 47895–
20   47903. Even SonicWall concedes that Finjan regularly updated this notice to add information as it
21
     became available through the parties’ discussions. In June 2016, Finjan specifically wrote that the
22
     “Advanced Threat Protection Service,” and other services infringed the ’844 Patent, and in March
23
     2017 Finjan confirmed infringement by “Capture Advanced Threat Protection, Advanced Gateway
24
25   Security Suite, TotalSecure Bundle, Comprehensive Gateway Security Suite, Gateway Security

26   Services, [and] Malware Prevention,” as well as the Supermassive, NSA, and TZ products. Mot.

27   Ex. 34 at 1044809. The notion that SonicWall was in any way deprived of actual notice on this
28   record is inconceivable. The Court should deny SonicWall’s motion.
                                                   24                Case No. 5:17-cv-04467-BLF (VKD)
                                                                FINJAN’S OPPOSITION TO SONICWALL’S
                                                            MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 30 of 31




                    2.      The Evidence Further Demonstrates Actual Notice as to the ’926 Patent
 1                          During the 2014–2017 Licensing Discussions
 2
            As noted, licensing discussions between Finjan and Dell, Inc. (SonicWall’s predecessor-in-
 3
     interest) began in June 2014. The documents produced to date confirm that the ’926 Patent was
 4
     among those under discussion during that time. E.g., Mot. Ex. 33 at 47998 (naming ’926 Patent as
 5
 6   a “cybersecurity patent” that SonicWall was invited to license); Mot. Ex. 38 at 146184 (same). They

 7   also demonstrate that SonicWall’s parent company Dell was on notice of the ’926 Patent from 2014,

 8   albeit in a different context. Mot. Ex. 33 at 47993. This documentation, plus the parties’ years of
 9   discussion and correspondence concerning Finjan’s portfolio, is more than enough for a jury to find
10
     that SonicWall was on notice of the ’926 Patent infringement charges prior to that patent’s expiration
11
     in January 2017.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      25               Case No. 5:17-cv-04467-BLF (VKD)
                                                                FINJAN’S OPPOSITION TO SONICWALL’S
                                                            MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-04467-BLF Document 327-3 Filed 12/21/20 Page 31 of 31




     Dated: December 21, 2020                          /s/ Jason W. Wolff
 1                                                    Juanita R. Brooks (CA SBN 75934)
 2                                                    brooks@fr.com
                                                      Roger A. Denning (CA SBN 228998)
 3                                                    denning@fr.com
                                                      Jason W. Wolff (CA SBN 215819)
 4                                                    wolff@fr.com
                                                      John-Paul Fryckman (CA 317591)
 5                                                    fryckman@fr.com
                                                      K. Nicole Williams (CA 291900)
 6                                                    nwilliams@fr.com
 7                                                    FISH & RICHARDSON P.C.
                                                      12860 El Camino Real, Ste. 400
 8                                                    San Diego, CA 92130
                                                      Phone: (858) 678-5070 / Fax: (858) 678-5099
 9
                                                      Proshanto Mukherji (Pro Hac Vice)
10                                                    mukherji@fr.com
11                                                    FISH & RICHARDSON P.C.
                                                      One Marina Park Drive
12                                                    Boston, MA 02210
                                                      Phone: (617) 542-5070/ Fax: (617) 542-5906
13
                                                      Robert Courtney (CA SNB 248392)
14                                                    courtney@fr.com
15                                                    FISH & RICHARDSON P.C.
                                                      3200 RBC Plaza
16                                                    60 South Sixth Street
                                                      Minneapolis, MN 55402
17                                                    Phone: (612) 335-5070 / Fax: (612) 288-9696
18                                                    Attorneys for Plaintiff
19                                                    FINJAN LLC

20                                    CERTIFICATE OF SERVICE
21          The undersigned hereby certifies that a true and correct copy of the above and foregoing
22   document has been served on December 21, 2020, to all counsel of record who are deemed to have
23   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will
24   be served by electronic mail and regular mail.
25                                                    /s/ Jason W. Wolff
26                                                    Jason W. Wolff

27                                                    Attorney for Plaintiff
                                                      FINJAN LLC.
28
                                                      26               Case No. 5:17-cv-04467-BLF (VKD)
                                                                FINJAN’S OPPOSITION TO SONICWALL’S
                                                            MOTION FOR PARTIAL SUMMARY JUDGMENT
